                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


SCOTT WEAVER, Individually and
on Behalf of All Others Similarly Situated,

                Plaintiff,

         v.                                                        Case No. 2:18-cv-1996-JPS

CHAMPION PETFOODS USA INC. and
CHAMPION PETFOODS LP,

                Defendants.


                 DECLARATION OF DAVID A. COULSON IN SUPPORT OF
                     DEFENDANTS’ RESPONSE IN OPPOSITION TO
              PLAINTIFF’S RENEWED MOTION FOR CLASS CERTIFICATION


I, DAVID A. COULSON, declare and state as follows:

         1.     I am an attorney at GREENBERG TRAURIG, P.A. I represent Defendants

Champion Petfoods USA Inc. and Champion Petfoods LP (collectively, “Champion”) and submit

this declaration in support of Defendants’ Response in Opposition to Plaintiff’s Renewed Motion

for Class Certification. This declaration is based on my personal knowledge and review of my

files.

         2.     Attached as “Exhibit A” is a true and correct copy of the deposition of Plaintiff

Scott Weaver.

         3.     Attached as “Exhibit B” is a true and correct copy of CPFB00077-78, the DogStar

ORIJEN Regional Red bag entered as Exhibit 4 in the Deposition of Plaintiff Scott Weaver.

         4.     Attached as “Exhibit C” is a true and correct copy of CPFB00083, the NorthStar

ORIJEN Regional Red bag entered as Exhibit 8 in the Deposition of Plaintiff Scott Weaver.




          Case 2:18-cv-01996-JPS Filed 03/03/20 Page 1 of 4 Document 151
         5.    Attached as “Exhibit D” is a true and correct copy of CPFB00084-85, the DogStar

ORIJEN Six Fish bag entered as Exhibit 5 in the Deposition of Plaintiff Scott Weaver.

         6.    Attached as “Exhibit E” is a true and correct copy of CPFB00090, the NorthStar

ORIJEN Six Fish bag entered as Exhibit 6 in the Deposition of Plaintiff Scott Weaver.

         7.    Attached as “Exhibit F” is a true and correct copy of a Declaration of Chinedu

Ogbonna, with its Exhibits 1 and 2 attached thereto.

         8.    Attached as “Exhibit G” is a true and correct copy of the deposition of Peter

Muhlenfeld Volume 1, taken on November 13, 2018.

         9.    Attached as “Exhibit H” is a true and correct copy of the deposition of Peter

Muhlenfeld Volume 2, taken on December 4, 2018.

         10.   Attached as “Exhibit I” is a true and correct copy of the deposition of Jeff Johnston

taken on November 29, 2018.

         11.   Attached as “Exhibit J” is a true and correct copy of a Declaration of Christopher

Milam.

         12.   Attached as “Exhibit K” is a true and correct copy of a Declaration of Richard

Raposo.

         13.   Attached as “Exhibit L” is a true and correct copy of the Expert Report of Dr.

Robert H. Poppenga, DVM, PhD, DABVT.

         14.   Attached as “Exhibit M” is a true and correct copy of the deposition of Gary Pusillo

Volume 1, taken on April 26, 2019.

         15.   Attached as “Exhibit N” is a true and correct copy of the deposition of Gary Pusillo

Volume 2, taken on May 31, 2019.




                                                 2

          Case 2:18-cv-01996-JPS Filed 03/03/20 Page 2 of 4 Document 151
       16.     Attached as “Exhibit O” is a true and correct copy of the deposition of Sean Callan

Volume 1, taken on May 9, 2019.

       17.     Attached as “Exhibit P” is a true and correct copy of the deposition of Kenneth

Gilmurray, with its Exhibit 21 attached thereto.

       18.     Attached as “Exhibit Q” is a true and correct copy of the deposition of Jim Wagner

taken on April 3, 2019.

       19.     Attached as “Exhibit R” is a true and correct copy of an excerpt of the deposition

of Matthew Ficarelli taken on March 18, 2019.

       20.     Attached as “Exhibit S” is a true and correct copy of an excerpt of the deposition

of Jennifer Reitman taken on January 4, 2019.

       21.     Attached as “Exhibit T” is a true and correct copy of an excerpt of the deposition

of Carol Shoaff taken on January 3, 2019.

       22.     Attached as “Exhibit U” is a true and correct copy of an excerpt of the deposition

of Lisa Slawsby taken on January 25, 2019.

       23.     Attached as “Exhibit V” is a true and correct copy of an excerpt of the deposition

of Erin Grant taken on June 28, 2019.

       24.     Attached as “Exhibit W” is a true and correct copy of an excerpt of the deposition

of Kellie Loeb taken on September 25, 2019.

       25.     Attached as “Exhibit X” is a true and correct copy of the deposition of Sean Callan

Volume 2, taken on August 20, 2019.

       26.     Attached as “Exhibit Y” is a true and correct copy of the deposition of Erik

Flakstad, taken on December 7, 2018.




                                                   3

         Case 2:18-cv-01996-JPS Filed 03/03/20 Page 3 of 4 Document 151
       27.     Attached as “Exhibit Z” is a true and correct copy of a Declaration of Jim Wagner.



I declare under penalty of perjury that the foregoing is true and correct. Executed on this 3rd day

of March, 2020 in Miami, Florida.


                                                             s/ David A. Coulson____________
                                                             David A. Coulson




                                                 4

         Case 2:18-cv-01996-JPS Filed 03/03/20 Page 4 of 4 Document 151
